Citation Nr: 1100090	
Decision Date: 01/03/11    Archive Date: 01/11/11

DOCKET NO.  05-20 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected disabilities 
(TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from November 1957 to September 
1959.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  The Board remanded this case in March 2009.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The United States Court of Appeals for Veterans Claims (Court) 
has determined that a remand by the Board confers upon a 
claimant, as a matter of law, the right to compliance with remand 
orders.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998). 

In the March 2009 remand, the Board noted that prior VA 
examinations had not specifically addressed whether his service-
connected disorders precluded substantially gainful employment.  
The Board further noted that several medical opinions, all dated 
from 1982 and included with the Veteran's Social Security 
Administration (SSA) disability records, attributed his inability 
to maintain employment in part to allergy problems.  For example, 
in October 1982, Albert D. Carilli, M.D., noted that the Veteran 
had rather severe shortness of breath with exertion and could not 
be exposed to chemicals, dust, or cold air.  Because it was not 
clear from these records whether or to what extent the Veteran's 
service-connected chronic sinusitis (evaluated as 30 percent 
disabling) had contributed to his allergy symptoms and, 
consequently, his employment situation, the Board found that this 
matter needed to be addressed by a VA examination prior to 
further Board action on his TDIU claim.  38 U.S.C.A. § 5103A(d) 
(West 2002 & Supp. 2010).  In the remand instructions, the Board 
indicated that the Veteran should be afforded a VA examination to 
address both the cumulative effect of his disabilities on his 
employability and, specifically, the extent to which his 
sinusitis affected his allergies and, ultimately, his ability to 
work.

Subsequently, the Veteran was afforded a VA skin examination in 
May 2009 and VA audiological and upper respiratory examinations 
in June 2009.  The skin examination addressed the effect of the 
service-connected tinea cruris and internal hemorrhoids on 
employability; similarly, the audiological examination addressed 
the Veteran's bilateral hearing loss and tinnitus and the effect 
of such hearing loss on employability.  The VA upper respiratory 
examination, however, failed to provide a similar opinion as to 
chronic sinusitis.  The examiner also did not address the effect 
of sinusitis on allergies.  Rather, the examiner merely stated 
that "chronic nasal sinus disease is at least as likely as not 
due to [the Veteran's] military service."  

The Board would point out that the etiology of the service-
connected sinusitis is not in question.  Rather, it is the 
severity and extent of the disorder, and its effect on 
employability, that is unclear from the record.  Moreover, there 
is no opinion addressing the cumulative effect of the five 
service-connected disorders on employability.  Corrective action 
upon remand is thus required.  See Stegall v. West, supra.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The Veteran's claims file should be 
returned to the examiner who conducted the 
June 2009 VA upper respiratory examination 
to address to determine the effect of the 
Veteran's service-connected disorders 
(chronic sinusitis, tinea cruris, tinnitus, 
bilateral sensorineural hearing loss, and 
internal hemorrhoids) on his ability to 
secure and follow a substantially gainful 
occupation.  (If this examiner is 
unavailable, however, another medical 
professional is requested to review the 
claims file.)

Based on a review of the claims file and 
the clinical findings from the three 2009 
VA examination reports, the examiner is 
requested to provide an opinion as to 
whether the Veteran's service-connected 
disorders cumulatively preclude him from 
securing and following a substantially 
gainful occupation.  In rendering this 
opinion, the examiner should specifically 
address whether, and to what extent, the 
Veteran's chronic sinusitis affects his 
allergies and, ultimately, his ability to 
work.  A complete rationale should be given 
for all opinions and conclusions expressed 
in a typewritten report.

2.  After completion of the above 
development, the Veteran's TDIU claim 
should be readjudicated.  If the 
determination remains adverse to the 
Veteran, he and his representative should 
be furnished with a Supplemental Statement 
of the Case and given an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



